PER CURIAM.
We affirm the order revoking Appellant's community control and the resulting judgment and sentence following an open plea. However, we remand for the trial court to correct a clerical error in the order to reflect that Appellant admitted to violating Condition 16 of his community control.1 The order presently under review shows a Condition 24 violation, which was never alleged.
AFFIRMED; REMANDED with directions to enter a corrected order of revocation of community control consistent with this opinion.
COHEN, C.J., WALLIS and LAMBERT, JJ., concur.

The affidavit of violation alleged a Condition 15 violation. However, this too appears to be a clerical error as the factual allegations contained in this paragraph of the affidavit alleging the violation are substantively consistent with a violation of Condition 16 of community control for Appellant failing to remain at his approved residence during specified times.